

117 S1960 IS: Flood Insurance Fairness Act
U.S. Senate
2021-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1960IN THE SENATE OF THE UNITED STATESJune 7, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo restrict the ability of the Administrator of the Federal Emergency Management Agency to adjust the rates for flood insurance coverage under the National Flood Insurance Program, and for other purposes.1.Short titleThis Act may be cited as the Flood Insurance Fairness Act.2.Chargeable premium ratesNotwithstanding any other provision of law, including section 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015), with respect to the chargeable premium rates described in subsection (a)(1) of that section, as in effect on the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency may not adjust those rates unless a duly enacted law of the United States enacted after the date of enactment of this Act provides the Administrator with that authority.